United States Court of Appeals
                     For the First Circuit


No. 15-2133

                        SINY VAN TRAN,

                     Petitioner, Appellant,

                               v.

                          GARY RODEN,

                     Respondent, Appellee.



No. 15-2134

                         NAM THE THAM,

                     Petitioner, Appellant,

                               v.

                       LISA A. MITCHELL,

                     Respondent, Appellee.



                          ERRATA SHEET


     The opinion of this Court, issued on January 30, 2017, is
amended as follows:

     On page 14, lines 6-7, delete "or unreasonably refused to
     extend those principles to a new context where they should
     clearly apply"